Citation Nr: 0328208	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-161 29	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a compensable rating for laceration of the 
dorsum of the right hand and laceration of the right thumb 
extensor tendon.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to May 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for hypertension and a left knee condition, and granted 
service connection for laceration of the dorsum of the right 
hand and laceration of the right thumb extensor tendon, rated 
noncompensable.  In the same decision, the RO denied 
entitlement to nonservice-connected pension.  In his notice 
of disagreement with the May 1999 decision, the veteran 
expressly limited his appeal to the issues of service 
connection for hypertension and a left knee disorder, and a 
compensable rating for lacerations of the right hand.  
Accordingly, these are the only issues before the Board.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. §  
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

His representative specifically alleges (and a review of the 
record confirms) that the veteran has not received adequate 
notification of the VCAA and implementing regulations.  Under 
the U.S. Court of Appeals for Veterans Claims (Court) and 
Federal Circuit cases cited above, the Board has no recourse 
but to remand the case for correction of notice deficiencies.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the veteran's 
service-connected right hand disability was in March 2000.  
Moreover, the medical evidence of record also includes VA 
outpatient records dated only through May 2000, suggesting 
that pertinent evidence may be outstanding.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the mandates of the Federal 
circuit in DAV & PVA, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The veteran should be 
specifically notified of what he needs to 
establish service connection for 
hypertension and a left knee disorder, 
and a compensable rating for laceration 
injuries to the right hand and right 
thumb (including under the revised 
criteria for ankylosis or limitation of 
motion of the digits of the hands, see 
38 C.F.R. § 4.71a, Codes 5216 - 5230 
(effective August 26, 2002)); of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected right hand/thumb 
disability, and any related symptoms from 
May 2000 to the present, then obtain 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the right hand/thumb 
lacerations.  

3.  The RO should arrange for a VA 
examination of the veteran to determine 
the current severity of his lacerations 
of the dorsum of the right hand and of 
the right thumb extensor tendon.  The 
claims file must be available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed, including range of 
motion studies of the right hand and 
thumb, with consideration of any further 
restrictions due to pain.  All functional 
limitations resulting from the right 
hand/thumb disability are to be 
identified and quantified.  

4.  The RO should then readjudicate the 
claims of service connection for service 
connection for hypertension and for a 
left knee disorder, and a compensable 
rating for laceration injuries to the 
right hand and right thumb, in light of 
all evidence added to the record since 
their last previous review (including 
under the revised criteria for evaluation 
impairment of fingers).  If the claims 
remain denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


